Citation Nr: 1102435	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-10 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adapted housing.

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran's DD-214 reflects a confirmed period of active 
service of June 1971 to September 1974.  That DD-214 also 
reflects that the Veteran had 5 years and 6 months of prior 
service, and other documents reflect that his active service 
initially began in December 1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

In his April 2007 Substantive Appeal, the Veteran requested to be 
scheduled for a hearing before a member of the Board at the St. 
Petersburg RO.  Accordingly, the RO scheduled the Veteran for a 
Travel Board hearing to be held in October 2008.  In September 
2008, however, the Veteran informed the RO that he would not be 
able to attend this scheduled hearing.  The Veteran was 
rescheduled for a Travel Board hearing to be held in January 
2009, but the Veteran did not attend this hearing.  As the 
Veteran has not contacted the Board or the RO to show good cause 
as to why his hearing should be rescheduled, the Board may 
adjudicate this claim without the need to remand for a hearing.  
See 38 C.F.R. § 20.702 (2010) ("If an appellant . . . fails to 
appear for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.").

The issue of entitlement to a certificate of eligibility for 
specially adapted housing is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service connected for the following 
disabilities: adenocarcinoma of the prostate; residuals of a left 
lower lobectomy for squamous cell carcinoma; chondromalacia 
patella with arthritis of the right knee; residuals of a right 
femur fracture; bilateral bunions with fifth metatarsal head 
condylectomy; and residuals of a laceration to the right eyebrow.  

2.  The Veteran was in receipt of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) from May 1998 to May 2008.

3.  Due to his service-connected prostate cancer, the Veteran has 
been rated as 100 percent disabled on a schedular basis since May 
2008.  

4.  The Veteran's service connected disabilities do not result in 
the loss of or the loss of use of his hands, do not result in 
blindness, were not the result of burns, and were not the result 
of an inhalation injury.  


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for 
a special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 1151, 2101, 2101A, 2104 (West 2002); 38 C.F.R. § 3.809a 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for entitlement to a certificate of eligibility for a 
special home adaptation grant are governed by 38 C.F.R. § 3.809a.  
In pertinent part, a certificate of eligibility for assistance in 
acquiring necessary special home adaptations, or, on or after 
October 28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 2101(b) 
or 2101A(a) may be issued to a veteran if the following 
requirement is met:

The veteran must be entitled to compensation under chapter 11 of 
title 38, United States Code, for a disability rated as permanent 
and total.  The disability must: (1) Include the anatomical loss 
or loss of use of both hands, or (2) Be due to: (i) Blindness in 
both eyes with 5/200 visual acuity or less, or (ii) Deep partial 
thickness burns that have resulted in contractures with 
limitation of motion of two or more extremities or of at least 
one extremity and the trunk, or (iii) Full thickness or subdermal 
burns that have resulted in contracture(s) with limitation of 
motion of one or more extremities or the trunk, or (iv) Residuals 
of an inhalation injury (including, but not limited to, pulmonary 
fibrosis, asthma, and chronic obstructive pulmonary disease).  75 
Fed. Reg. 57859 (September 23 1010); 38 C.F.R. § 3.809a; 75.  

The Board notes that the Veteran is currently service connected 
for the following disabilities: adenocarcinoma of the prostate, 
rated as 100 percent disabling; residuals of a left lower 
lobectomy for squamous cell carcinoma, rated as 30 percent 
disabling; chondromalacia patella with arthritis of the right 
knee, rated as 30 percent disabling; residuals of a right femur 
fracture, rated as 30 percent disabling; bilateral bunions with 
fifth metatarsal head condylectomy, rated as 10 percent disabling 
on each foot; and noncompensable residuals of a laceration to the 
right eyebrow.  Though the Veteran is currently rated as 100 
percent disabled on a schedular basis due to his prostate cancer, 
prior to his being service connected for that disability, he was 
in receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities since May 
1998. 

As stated above, to be entitled to a certificate of eligibility 
for a special home adaptation grant, a veteran must have service-
connected disabilities that result in the loss or the loss of use 
of his hands, blindness, be the result of burns, or have been the 
result of residuals of an inhalation injury.  Here, though the 
Veteran is service-connected for many disabilities, none of his 
disabilities are of the type enumerated by the regulation.  
Accordingly, the Board must conclude that the Veteran is not 
entitled to a certificate of eligibility for a special home 
adaptation grant.  38 U.S.C.A. §§ 1151, 2101, 2101A, 2104; 
38 C.F.R. § 3.809a.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where undisputed 
facts render a claimant ineligible for the benefit claimed, and 
further factual development could not lead to an award. 
VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 
2004).  Here, as the Veteran is not service connected for any 
disability required to be eligible for a special home adaptation 
grant, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to a certificate of eligibility for a special home 
adaptation grant is denied. 


REMAND

To qualify for specially adapted housing, a Veteran must 
demonstrate that a disability, or disabilities, caused by service 
causes: (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (4) the loss or loss of use of one 
lower extremity together with the loss of loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809(b) (2010).  

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

The term "loss of use of a hand or a foot" will be held to 
exist when no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  38 C.F.R. 
§ 3.350 (2010)

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.  Also considered as loss of use of a foot under 38 
C.F.R. § 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) 
and 4.63.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), 
complete paralysis also encompasses foot drop and slight droop of 
the first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire dorsum 
of the foot and toes.

Here, the Board notes that while the Veteran is not service 
connected for any disabilities affecting his vision (though the 
Veteran is service connected for residuals of a laceration to his 
right eyebrow, numerous rating decisions have found that the 
Veteran is not entitled to service connection for any loss of 
vision), he is service connected for disabilities that affect his 
legs.  Further, though the Veteran's claims file is replete with 
medical evidence, the Board believes that a thorough VA 
examination would better address whether the Veteran's service 
connected disabilities render him eligible for specially adapted 
housing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine his eligibility for 
specially adapted housing.  The Veteran's 
claims file should be made available to the 
examiner prior to the examination.  The 
examiner is advised that the Veteran is 
currently service connected for the following 
disabilities: adenocarcinoma of the prostate; 
residuals of a left lower lobectomy for 
squamous cell carcinoma; chondromalacia 
patella with arthritis of the right knee; 
residuals of a right femur fracture; 
bilateral bunions with fifth metatarsal head 
condylectomy; and residuals of a laceration 
to the right eyebrow.

The examiner should determine whether the 
Veteran's service-connected disabilities 
cause:  

a)  the loss of use of both lower extremities 
so as to permanently preclude locomotion 
without the aid of braces, crutches, canes or 
a wheelchair.  

As used here, the term "preclude 
locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion by 
other methods may be possible.

b) the loss or loss of use of one lower 
extremity together with residuals of organic 
disease or injury which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower 
extremity together with the loss of loss of 
use of one upper extremity which so affect 
the functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

d) loss or permanent loss of use of one or 
both feet. 

e)  ankylosis of one or both knees or one or 
both hips.

The examiner should fully describe the 
objective findings to support any conclusions 
(e.g., with respect to range of motion, 
instability, weakness, atrophy, tone, 
callosities, etc.), and should provide a 
complete rationale for all opinions 
expressed.

2.  After the requested development has been 
completed and any action that logically flows 
from the development has been undertaken, the 
RO/AMC should readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


